EXHIBIT 10.1

 
HAVERTY FURNITURE COMPANIES, INC.
CLASS A SHAREHOLDERS AGREEMENT




THIS CLASS A SHAREHOLDERS AGREEMENT (this “Agreement”) is made as of June 5,
2012 by and among Haverty Furniture Companies, Inc., a Maryland corporation (the
‘Company”) and the holders of Class A Common Stock, par value $1.00 per share
(the “Class A Stock”) of the Company set forth on Annex I hereto (collectively,
the “Shareholders,” and individually, a “Shareholder”).


BACKGROUND


Each of the Shareholders holds the number of shares of Class A Stock set forth
opposite their name Annex I hereto.  The Shareholders desire to enter into this
Agreement with the Company to memorialize in writing the historical practices
followed by holders of the Class A Stock in connection with disposition of their
Class A Stock holdings.  The shares of Class A Stock set forth opposite the
names of each Shareholder on Annex I hereto, together with any shares of Class A
Stock hereinafter acquired by a Shareholder are collectively referred to herein
as the “Shares.”


The parties agree as follows:


1.           Restriction on Transfer.


(a)           Except pursuant to Section 1(b) or Section 1(c) of this Agreement,
each Shareholder shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of, including transfers pursuant to the
laws of testate or intestate succession, marital dissolution, legal separation
or otherwise by operation of law (collectively, “Transfer”) any of the Shares,
without the prior written consent of the Company.
 
(b)           Notwithstanding Section 1(a) of this Agreement, each Shareholder
shall be permitted to Transfer Shares to a Permitted Transferee, provided, as a
condition to the effectiveness of any such Transfer, the Permitted Transferee
executes a counterpart to this Agreement, thereby agreeing to be bound by all of
the terms and conditions of this Agreement as a Shareholder hereunder.  For
purposes of this Agreement, a “Permitted Transferee” of a Shareholder shall
mean:  (1) such Shareholder’s spouse, children, parents or siblings (“Family
Members”); (2) such Shareholder’s estate; (3) any trust established solely for
the benefit of such Shareholder and/or any of such Shareholder’s Family
Member(s); (4) any partnership, corporation, limited liability company or other
entity that is wholly owned and controlled by such Shareholder and/or any such
Shareholder’s Family Member(s); (5) to the extent a Shareholder is a
partnership, limited liability company, corporation, trust or estate as of the
date of this Agreement, any existing partner, member, shareholder or beneficiary
of such Shareholder as of the date hereof; (6) any charitable foundation or
organization; and (7) the Company.
 
(c)           Notwithstanding Section 1(a) of this Agreement, nothing herein
shall limit, restrict or otherwise prohibit or call into question:  (1) Any
pledge, hypothecation, mortgage or encumbrance placed by or on behalf of any
Shareholder on any Shares on or prior to the date hereof (“Pre-existing
Arrangements”) or, subject to compliance by such Shareholder with the
obligations set forth in Section 2(b) hereof, any subsequent disposition of such
Shares by the counter party thereto; (2) Any bona-fide pledge, hypothecation,
mortgage or encumbrance by or on behalf of any Shareholder on any Shares on or
after the date hereof (“Subsequent Arrangement”), provided such Shareholder
enters into documentation reasonably acceptable to the Company with the counter
party to such Subsequent Arrangement confirming that such Shares will be
converted into Common Stock in accordance with the Company’s Charter prior to
disposition of any such collateral by the counterparty to such Subsequent
Arrangement to any person other than a Permitted Transferee; or (3) Any transfer
of Shares by a Shareholder in connection with a merger, tender offer or business
combination involving the Company, provided, such merger, tender offer or
business combination has been approved by at least three-quarters (3/4s) of the
members of the Board of Directors of the Company.


2.           Agreement to Convert.


(a)           To the extent a Shareholder desires to Transfer any Shares to
someone other than a Permitted Transferee, such Shareholders shall first convert
such Shares into shares of Common Stock in accordance with the Company’s Charter
and shall be free thereafter to Transfer such shares of Common Stock to any such
party without restriction or limitation hereunder.


(b)           To the extent a Shareholder has entered into a Pre-Existing
Arrangement prior to the date of this Agreement, such Shareholder agrees to
exercise reasonable good faith efforts to cause any such Shares subject to such
Pre-Existing Arrangement to be converted into Common Stock in accordance with
the Company’s Charter prior to disposition of any such collateral by the counter
party to such Pre-Existing Arrangement to any person other than a Permitted
Transferee.


3.           Common Stock.


(a)           Nothing in this Agreement shall operate to restrict or otherwise
limit the sale, assignment, transfer, pledge, hypothecation, mortgage,
encumbrance or disposition of any shares of Common Stock owned by a Shareholder.


4.           Stock Certificate Legends.  The certificates evidencing the Shares
shall be endorsed with the following legend:


“THE SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHICATION, MORTGAGE, ENCUMBERANCE
OR OTHER DISPOSITION (COLLECTIVELY, A “TRANSFER”) OF THE SECURITIES REPRESENTED
BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS AND RESTRICTIONS SPECIFIED IN
THE CLASS A SHAREHOLDERS AGREEMENT, DATED AS OF JUNE 5, 2012, AMONG THE COMPANY
AND CERTAIN SHAREHOLDERS THEREOF, AND THE COMPANY RESERVES THE RIGHT TO REFUSE
THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS AND RESTRICTIONS HAVE BEEN
FULFILLED OR SATISFIED WITH RESPECT TO SUCH TRANSFER.  A COPY OF THE CONDITIONS
OR AGREEMENTS REFERENCED ABOVE MAY BE OBTAINED BY THE HOLDER HEREOF UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY.”


5.           Term/Termination.  This Agreement will terminate on the twentieth
(20th) anniversary of the date hereof.


6.           General Provisions.


(a)           Each of the Company and the Shareholders represent and warrant to
each other that each has appropriate authority and/or capacity to enter into
this Agreement, each has duly executed and delivered this Agreement and that
this Agreement constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one and the same instrument.


(b)           This Agreement shall be governed by the laws of the State of
Maryland.  This Agreement represents the entire agreement between the parties
with respect to the subject matter hereof and may only be modified or amended in
a writing signed by all parties.


(c)           Any notice, demand or request required or permitted to be given by
either the Company or any Shareholder pursuant to the terms of this Agreement
must be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, first class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth on Annex I hereto or such
other address as a party may request by notifying the other parties in writing.


(d)           A party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.  The rights granted the parties under this
Agreement are cumulative and shall not constitute a waiver of a party’s right to
assert all other legal remedies available to it under the circumstances
including, but not limited to, any and all equitable remedies, including
specific performance and injunctive remedies.


(e)           Each of the Shareholders agrees upon reasonable request of the
Company to execute any further documents or instruments and/or to take such
further action as may be necessary, desirable or appropriate to carry out the
purposes or intent of this Agreement.


(f)           Each of the Shareholders has reviewed this Agreement in its
entirety, has had an opportunity to obtain the appropriate advice and counsel
prior to executing this Agreement and fully understands all provisions of this
Agreement.


(g)           As used in this Agreement, the word “including” means “including,
without limitation” in each instance.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.


COMPANY

 
 
HAVERTY FURNITURE COMPANIES, INC




                      By:   /s/ Dennis L.
Fink                                                         
                      Name:  Dennis L. Fink
Title:    EVP and CFO


                      Address:  780 Johnson Ferry Road, Suite 800
                           Atlanta, Georgia 30342


 
SHAREHOLDERS
 
 H5, L.P


                    By:   /s/ Rawson Haverty,
Jr.                                                                
Name:    Rawson Haverty, Jr.
Its:      General Partner




VILLA CLARE PARTNERS, L.P.


  By:       /s/ Clarence H. Smith 
Name:  Clarence H. Smith
 Its:        Managing Partner




RIDGE PARTNERS, L.P.


   By:      /s/ Frank S. McGaughey, III 
 Name:  Frank S. McGaughey, III
         Its:       General Partner
 
 
 RAWSON HAVERTY, JR.


         By:  /s/ Rawson Haverty,
Jr.                                                                
 Name:  Rawson Haverty, Jr.




CLARENCE H. SMITH


        By:    /s/ Clarence H. Smith 
Name: Clarence H. Smith




FRANK S. MCGAUGHEY, III


       By:   /s/ Frank S. McGaughey, III 
Name: Frank S. McGaughey, III





 
 

--------------------------------------------------------------------------------

 



     ANNEX I




Holders of Class A Stock - Shareholders




Name
                                                                                    Shares
of Class A Stock


H5,
L.P.                                                                                         854,453


Villa Clare Partners,
L.P.                                                             603,497


Ridge Partners
L.P.                                                                     108,510


Rawson Haverty,
Jr.                                                                   100,451


Clarence H.
Smith                                                                          65,130


Frank S. McGaughey,
III                                                              65,985






 

